FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $472.23.
This is an action to recover a balance alleged to be due for materials furnished and work and labor performed at the request of the defendant.
The floor covering sold by the plaintiff was laid in a building on Weybos-set Street which was in the possession of the Albertha Corporation, of which the defendant was an officer.
The question is whether the indebtedness is that of the defendant individually, or that of the Albertha Corporation of which the defendant is an officer. The order for the labor and material was not in writing but was given orally by the defendant. Zura. Archie Fain, , the President of the plaintiff corporation, testified that Zura told him to make the charge to him, Zura; that he knew at that time nothing of a corporation having the name of Albertha Corporation. Zura testified that he told Fain of the Al-bertha Corporation.
Statements were sent out to Zura and not to Albertha Corporation and *114Zura testified that when this was called to his attention, he saw Fain, who said that the correction in the billing would, be attended to. This was denied by Fain.
For plaintiff: Temkin & Temkin.
For defendant: McGovern & Slat-tery.
The case was carefully and exhaustively tried. Various probabilities were argued at length to the jury. The jury saw the parties and heard their evidence. After a consideration of all the evidence, 'the Court thinks the finding of the jury should not be disturbed. The verdict does substantial justice between the parties and defendant’s motion is therefore hereby denied.